DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/EP2015/061933 filed 29 May 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to US provisional application 62/005,182 filed 30 May 2014. Acknowledgement is made of the Applicant’s claim of foreign priority to EP141705368 filed 30 May 2014. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 29 October 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Election/Restrictions
The Applicant has elected n-butyl 2-cyanoacrylate (monomer), crystalline (physical state of active), and cholic acid or a salt thereof (stabilizing agent). 

Status of the Claims
Claims 1-3, 5, 9-17, and 19-39 are pending.
Claims 31-38 are withdrawn.
Claims 1-3, 5, 9-17, 19-30, and 39 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-17, 19-30, and 39 stand rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (International Journal of Pharmaceutics 338 (2007) 267-275) in view of Miller et al. (US 2010/0310663) in view of Berkland et al. (US 2008/0075667).
The Applicant claims, in claim 1, a nanocapsule composition comprising one or more polymers forming a shell wherein the main monomeric unit is an alkyl 
Huang teaches paclitaxel-loaded poly(n-butyl cyanoacrylate) nanoparticles (PBCA) formed in the presence of pluronic F127 (0.03-0.5%; surfactant and stabilizer), wherein the particles are 100 nm in size (abstract; pg 268, ¶7; pg 269, ¶1; pg 273, ¶1). Since there is more than one nanocapsule, Huang teaches a plurality. The amount of pluronic was found to be correlated to the nanoparticle size and size polydispersity g/mL which is 0.000003 g/mL) (pg 268, ¶2), has a molecular weight of 853 g/mol, and is shown by x-ray diffraction to be encapsulated in the PBCA nanoparticles distributed in either the amorphous or the crystalline state wherein the crystals are too small to be detected (pg 274, ¶3). Although the ratio is not clearly identified by Huang, in one possible embodiment the entirety (i.e. 100%) of the active agent is present in crystals too small to be detected. Prior to administration, the nanocapsules are dispersed in buffer solution with Tween 80 (pg 270, ¶2). Regarding the concentration of paclitaxel, Huang teaches adjusting the amounts from 0-5% but does not restrict or teach away from using larger amounts (pg 269, ¶1). Huang teaches that the relative paclitaxel release rate decreases with increasing paclitaxel content in particle (pg 274, ¶1).
Huang does not teach using a bile acid as the stabilizing agent or including the active in at least 50 wt%. Huang does not teach further including an amphilic lipid.
Miller teaches nanoparticles comprising a poorly water-soluble drug and a poorly aqueous soluble polymer (abstract) [0001-0002]. The polymer can be selected from the group comprising poly(alkyl)cyanoacrylates, poly(isobutyl)cyanoacrylate, and poly(hexyl)cyanoacrylate wherein n-butyl is an obvious variant of alkyl groups based on the explicit teaching of isobutyl as a suitable monomeric agent [0040-0050]. Miller teaches that a stabilizer may be further included in 0.1-40% and may be used to reduce or prevent agglomeration of the nanoparticles and stabilize the particles during 
Berkland teaches that pharmaceutical compositions can comprise at least about 0.1% of an active ingredient in a nanocapsule and, more specifically, from about 2% to about 75% by weight [0104]. The active agent can be a chemotherapeutic such as paclitaxel [0085, 0088].
Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). As such, it would have been obvious to replace the pluronic F127 of Huang with sodium cholate resulting in a PBCA nanocapsule loaded with poorly water-soluble paclitaxel and wherein sodium cholate is the surfactant. Moreover, it would have been obvious to further include additional surfactants such as polysorbate 80, polyoxyethylene sorbitan fatty esters, or phospholipids, since these are taught as being surfactants with similar utility as pluronic F127 in nanoparticles. Regarding instant claim 15, Huang does not teach any monomer remaining after formation of the nanocapsule. Thus, the burden is shifted to the Applicant to show that monomer (more than 10%) is remaining in the nanocapsule of Huang. Regarding the amount of surfactant, Huang teaches 0.03-0.5% but also teaches that increasing the amount thereof results in the particle size decreasing and polydispersity increasing. Regarding the amount of paclitaxel (active agent), the art teaches from 0-5% but does not preclude larger amounts. Moreover, Huang teaches that an increase in paclitaxel in lieu of objective evidence of unexpected results, the amounts of surfactant and active in the core can be viewed as a variables which achieves the recognized result of modulating the size and dispersity of the nanoparticle and reducing dosing while increasing therapeutic effect, respectively. The optimum or workable range of surfactant concentration and active in the core can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of surfactant nonobvious. The particle size of Huang is taught as being 100 nm, thus reading on the limitations of “less than 500 nm” and “having a diameter in the range of from 50-200 nm.” Since Huang teaches that the drug can be present in the crystalline form, the art addresses instant claims 1-3, 5, 9-17, 19-30, and 39.

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that Berkland is fundamentally different from the claimed invention and a skilled artisan would not look to Berkland to modify Huang and Miller.
In response, Huang teaches using paclitaxel in a nanocapsule up to 5% but further teaches that an increase in paclitaxel results in a reduced release rate which is desirable for slow or delayed release formulations. As such, the amount of paclitaxel is a result-effective variable wherein adjusting the amount thereof results in a change in the release rate of said active agent. Berkland is applied for its teaching that it is suitable to increase the amount of active agent, such as paclitaxel, over 0.1% or from about 2% to about 75% (wherein 80% can be interpreted as “about 75%”) thus providing a reasonable expectation of success in modifying Huang to include a larger amount of paclitaxel. The motivation to increase over the 5% taught in Huang lies within Huang, however, based on the desire to slow or delay the release of the encapsulated drug.

The Applicant argues, on pages 9-11 of their remarks, that Berkland is not towards encapsulated forms of active agents nor is the active comprised in up to 80% and focused only on paclitaxel.
In response, Huang teaches encapsulating the active and suggests raising the amounts of active to achieve a slower release rate. Berkland is applied for its teachings that up to about 75% of active agent is therapeutically possible and relevant for treating 

The Applicant argues, on page 11 of their remarks, that the Examiner has used impermissible hindsight.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

The Applicant argues on pages 12-13, that Berkland is not enabling for the content relied upon in the office action. The Applicant asserts that the state of the art teaches that poly(alkyl cyanoacrylate)-based nanoparticle systems could contain up to about 10% of an active ingredient and that, in general, drug formulations are unpredictable. In addition, the Applicant asserts that Berkland provides no direction on how to achieve a high drug load or the factors relevant to increasing the drug load.


The Applicant argues, on page 13 of their remarks, that Miller utilizes a preformed polymer whereas Huang forms the polymer in situ.
In response, Miller is applied for having a similar final structure and further for teaching the utility and desirability of further including a bile salt as a stabilizing agent. prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).

The Applicant argues, on page 14 of their remarks, that the present claims represent a 10x increase of active over Huang, or 5x over Applicant’s cited references, and that this level of increase was truly surprising by the inventors.
In response, the Applicant has not provided evidence that amounts over 10-11% active in the core of the capsule are impossible or undesirable to make. Moreover, the data in the specification is not commensurate in scope with the claims which are broader in scope regarding the species of polymer, active, and stabilizing agents. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613